Per Curiam. A motion has been made in this case to dismiss the writ of error for failure of the plaintiff in error to file abstract and brief in accordance with the rules. There is said to be $11.00 involved in the case. There was a judgment for the defendant in error in the Municipal Court for costs against the plaintiff, and the case has been brought here by writ of error prosecuted by the plaintiff. Additional time to file an abstract and a brief has been given by order of court on four occasions. A fifth motion for an extension of time was made four days after the date fixed for the filing of them by the last order. That motion is denied and the motion of the defendant in error that the writ of error be dismissed is allowed. Writ of error dismissed.